Citation Nr: 0423412	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-03 253	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.  

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Whether there was clear and unmistakable error (CUE) in a 
January 1961 rating decision that denied service connection 
for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
November 1960.  

In January 1961, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for bilateral pes 
planus.  The RO sent him a letter in February 1961 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not timely appeal.

Many years later, in October 1994, the RO denied the 
veteran's petition to reopen his claim for service connection 
for bilateral pes planus.  The RO also denied his claim for 
service connection for bilateral hearing loss.  The RO sent 
him a letter later in October 1994 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he again did not timely appeal.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from even more recent decisions of the RO in June and 
August 2002.  The June 2002 rating action determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for bilateral pes planus but, upon 
reopening, denied the claim on a de novo basis.  The August 
2002 rating action also found that new and material evidence 
had been submitted to reopen the claim for service connection 
for bilateral hearing loss but, upon reopening, also denied 
this claim on a de novo basis.

In his September 2002 notice of disagreement (NOD), the 
veteran also claimed entitlement to service connection for 
tinnitus and requested revision of the earlier January 1961 
decision - denying service connection for bilateral pes 
planus - on the grounds the RO committed CUE in denying this 
claim.



A December 2002 rating action granted service connection for 
tinnitus and assigned a 10 percent disability rating 
effective September 30, 2002.  But the RO denied the CUE 
claim, holding that the denial involved an exercise of 
judgment.

In an April 2003 statement from the veteran's representative 
(VA Form 646), he contested the denial of the CUE claim 
stating that the veteran's military discharge examination had 
found pes planus and, thus, there was no judgment to be 
exercised.  This statement from the representative is 
tantamount to a timely NOD in response to the December 2002 
denial of the CUE claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.201 (2002); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (an NOD need only consist of a writing that 
expresses disagreement with an RO decision).  And where, as 
here, a veteran files a timely NOD and the RO has not issued 
him a statement of the case (SOC), the claim must be remanded 
to the RO, as opposed to merely referred there, for issuance 
of a SOC and to give the veteran an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Hence, the motion to revise the January 
1961 rating action that denied service connection for 
bilateral pes planus will be REMANDED to the RO for this 
appropriate disposition.

Also, in the very recent July 2004 informal hearing 
presentation the veteran's representative raised the issue of 
entitlement to an earlier effective date for the grant of 
service connection for tinnitus.  This additional claim is 
not before the Board and, therefore, is referred to the RO 
for appropriate development and consideration.  38 C.F.R. 
§ 20.200 (2003).

For the reasons discussed below, the Board is reopening the 
claims for service connection for bilateral hearing loss and 
for bilateral pes planus.  And after reopening these claims, 
because further development of them is needed, they will be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these reopened claims.


FINDINGS OF FACT

1.  The veteran was notified in October 1994 of a rating 
decision that month denying service connection for bilateral 
hearing loss and denying his petition to reopen his 
previously denied claim for service connection for bilateral 
pes planus.  He did not timely appeal that decision, 
concerning either claim.

2.  Some of the additional evidence received since that 
October 1994 decision, however, is not duplicative of 
evidence already of record, relates to an unestablished fact 
necessary to substantiate these claims, and is so significant 
that is must be considered in order to fairly decide the 
merits of them.


CONCLUSIONS OF LAW

1.  The RO's October 1994 decision service connection for 
bilateral hearing loss and denying the petition to reopen the 
previously denied claim for service connection for bilateral 
pes planus is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  The evidence received since that October 1994 rating 
decision is new and material and, therefore, sufficient to 
reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Since the Board is reopening the veteran's claims and 
ordering further development of them before making a decision 
on their merits (i.e., de novo), a discussion of whether 
there has been compliance with the VCAA and implementing 
regulations need not be made until after the RO has had an 
opportunity to complete the requested development on remand.  
Only then will the Board be able to determine whether the 
VCAA's notice and duty to assist provisions have been 
satisfied.  And in doing this, there is no possibility of 
prejudicing the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  



Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted, as well, for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).

Certain conditions, such as a sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  



Analysis

As mentioned, the veteran was notified in October 1994 of a 
rating decision earlier that month denying service connection 
for bilateral hearing loss and denying his petition to reopen 
his previously denied claim for service connection for 
bilateral pes planus.  Despite being apprised of his 
procedural and appellate rights, he did not timely appeal 
that RO decision concerning either claim.  Thus, that 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, this, in turn, 
means there must be new and material evidence since that 
decision to reopen the claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence on file at the time of the October 1994 rating 
action included the veteran's service medical records (SMRs), 
which show that he was not afforded audiometric testing 
during service but that his hearing of the whispered voice 
was 15/15 in each ear at service entrance and service 
discharge.  This is considered normal hearing acuity.  In 
September 1960, however, he complained of tinnitus due to 
acoustic trauma.  The report of his service discharge 
examination noted both tinnitus and Grade II pes planus, and 
an adjunct medical history questionnaire also noted 
complaints concerning his feet and his ears, nose or throat.  
His service in the military ended in November 1960.

A VA general medical examination conducted very shortly after 
his discharge, in December 1960, also noted the veteran's 
complaints of foot pain dating back to August 1960 (when in 
service) and his complaints of tinnitus.  On objective 
physical examination his ears were normal, but his hearing 
was not tested.  On special orthopedic examination he 
reported having been given pills during service for foot pain 
since August 1960.  After an objective physical examination 
the diagnosis was mildly symptomatic bilateral pes planus.

A December 1964 Physical Profile, issued while the veteran 
was in the Army Reserves, indicates that he was instructed to 
wear earplugs when exposed to loud noises, and the diagnosis 
was a bilateral neurosensory, high frequency, hearing loss. 

The Board must determine whether new and material evidence 
has been submitted since the RO's October 1994 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156 resulting from the VCAA 
only apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claims for service connection was received 
in February 2002, after that cutoff date.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, applies in his 
current appeal.

The revised version of 38 C.F.R. § 3.156(a) states:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R. § 3.156(a)(2003).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  

Indeed, for the limited purpose of determining whether the 
claims should be reopened, weighing the probative value of 
the evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claims are reopened and 
addressed on the full merits.  

Here, the VA audiometric examinations in June 2002 and June 
2003 document a bilateral sensorineural hearing loss within 
the meaning of 38 C.F.R. § 3.385 (2003).  

Under 38 C.F.R. § 3.385 (2003), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Previously, a hearing loss was not shown or diagnosed.  And 
while the June 2003 VA audiology examination yielded an 
opinion that the hearing loss was most likely not related to 
the veteran's military service, he has submitted a copy of a 
Physical Profile issued in December 1964, while he was in the 
Army Reserves, which shows that he had a bilateral 
neurosensory, high frequency, hearing loss even then.  The 
other records of his service in the Army Reserves are not on 
file, so given the evidence as it stands, it is sufficient to 
reopen his claim for a bilateral hearing loss disability, 
although the actual adjudication of this claim on the merits 
must be deferred pending completion of the development 
requested in the remand.

As for the claim for service connection for bilateral pes 
planus, the additional evidence received since the October 
1994 denial of the petition to reopen this claim includes an 
August 1997 billing for treatment for foot pain and a 
September 1997 report from the Moore Orthopaedic Clinic.  The 
report states the veteran complained of having experienced 
foot pain since sustaining frostbite of the feet during 
service in Germany and that an examination disclosed 
bilateral pes planus.

In light of the new evidence of treatment for pes planus, 
which was not previously on file, and the new allegation of 
frostbite during service with a resulting possible link to 
the veteran's foot pain, there is sufficient evidence to 
reopen the claim for pes planus, although the actual 
adjudication of this claim on the merits must be deferred 
pending completion of the development requested in the 
remand.

Accordingly, the claims for service connection for bilateral 
hearing loss and bilateral pes planus are reopened.  See 
Jackson v. Principi, 265 F.3d 1366, 1371 (Fed. Cir. 2001).


ORDER

The petitions to reopen the claims for service connection for 
bilateral hearing loss and bilateral pes planus are granted, 
subject to the further development of the evidence concerning 
these claims in the REMAND portion of this decision below.


REMAND

As already alluded to, in December 2002, the RO denied the 
veteran's motion to revise the January 1961 RO denial of his 
claim for service connection for bilateral pes planus on the 
basis of CUE.

In an April 2003 statement (VA Form 646), the veteran's 
representative addressed that denial of the CUE claim - 
stating that the service discharge examination had found pes 
planus and, thus, there was no judgment to be exercised in 
making the determination of whether the veteran had this foot 
condition in service.

Certainly if liberally construed, that April 2003 statement 
from the local representative at the RO is a timely NOD in 
response to the December 2002 denial of the CUE claim.  But 
the RO has not issued a SOC in response to the NOD.  When, as 
here, there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a SOC 
and an opportunity to perfect an appeal to the Board 
concerning the issue in question by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  And the Board must remand, not refer, this claim 
to the RO to provide the veteran this opportunity.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  

It is alleged that the veteran's medical records during his 
service in the Army Reserves are needed prior to adjudicating 
his other remaining claims on the merits.  In light of the 
December 1964 Physical Profile stating that he had a 
bilateral sensorineural hearing loss, even then, and the 
evidence of acoustic trauma in service that gave rise to his 
now service-connected tinnitus, the Board agrees these 
additional records concerning his reserve service need be 
obtained.

It also has been requested that records since January 1961 
from Drs. Frampton Henderson and William Luce be obtained.  
Also, in light of the presence in the claims file of some 
other private clinical records from The Moore Orthopaedic 
Clinic and the Primary Care, L.L.C., all records pertaining 
to the veteran should be obtained from these sources.  

In deciding these claims, the Board cannot indulge in an 
exercise of its' own medical judgment.  Rather, there must be 
independent medical evidence in the record to make these 
determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  So more medical opinions are needed to resolve these 
issues and decide this appeal.  38 U.S.C.A. § 5103A(d).  

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

2.  The RO should take all appropriate steps in an 
effort to locate and obtain the veteran's SMRs 
concerning his time in the Army Reserves.  His 
service personnel records also should be obtained 
to attempt to verify any service in Germany (where 
he alleges he sustained frostbite of his feet).

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for all of 
the disabilities at issue.  Ask that he complete 
and return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.

*This should include, but is not limited to, all 
clinical records from Drs. Henderson and Luce 
since 1961 for tinnitus, hearing loss and 
bilateral pes planus and all records from the 
Moore Orthopaedic Clinic and Primary Care, L.L.C.

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, to include having simply verbally 
informed him, that any of the claimed disorders 
are related or otherwise due to his military 
service or any circumstances or events of military 
service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in his possession that he has not 
previously submitted. 

4.  Also request the veteran to clarify the dates 
and places of all other VA treatment, inpatient or 
outpatient, for hearing loss and pes planus.  Then 
take the appropriate steps to obtain all such VA 
clinical records and associate them with the claim 
file.  

5.  Schedule the veteran for appropriate VA 
medical examinations to assess the nature, time of 
onset, and etiology of his bilateral hearing loss 
and bilateral pes planus.  

Specifically, the examiners should render an 
opinion as to whether it is at least as likely as 
not that any hearing loss is the result of the 
same acoustic trauma that gave rise to the 
veteran's now service-connected tinnitus and 
whether it is at least as likely as not that any 
current bilateral pes planus had its onset during 
service and the role, if any, that any alleged 
frostbite during service may have played.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiners 
have access to and review the claims folder for 
the veteran's pertinent medical history.  All 
necessary testing should be done and the examiners 
should review the results of any testing prior to 
completion of the examination reports.  If an 
examination form is used to guide the 
examinations, the submitted examination reports 
should include the questions to which answers are 
provided.

6.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions asked, 
take corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Then readjudicate the claims for service 
connection for bilateral hearing loss and 
bilateral pes planus on the full merits (de novo), 
based on the additional evidence obtained.  If 
these claims are not granted to the veteran's 
satisfaction, send him and his representative a 
supplemental statement of the case (SSOC) and give 
them an opportunity to respond to it.

8.  Also send the veteran and his representative a 
SOC on the issue of whether there was CUE in the 
January 1961 rating action that denied service 
connection for bilateral pes planus.  Advise the 
veteran that he still needs to submit a timely 
substantive appeal, such as a VA Form 9 or 
equivalent statement, in response to the SOC to 
"perfect" an appeal to the Board regarding this 
additional issue.  And only if he perfects a timely 
appeal concerning this additional claim should it 
be returned to the Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



